United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                              December 8, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                         ---------------------                     Clerk

                              No. 05-10114

                         ----------------------

MATT BOURGAULT
                       Plaintiff - Appellant

     v.

MARK YUDOF, IN HIS OFFICIAL CAPACITY AS CHANCELLOR OF THE
UNIVERSITY OF TEXAS SYSTEM; CULLEN GODFREY, IN HIS OFFICIAL
CAPACITY AS VICE-CHANCELLOR OF THE UNIVERSITY OF TEXAS SYSTEM;
CHARLES MILLER, IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF THE BOARD
OF REGENTS FOR THE UNIVERSITY OF TEXAS SYSTEM; DR. CHARLES
SORBER, IN HIS OFFICIAL CAPACITY AS INTERIM PRESIDENT OF THE
UNIVERSITY OF TEXAS AT ARLINGTON; DR KENT GARDNER, IN HIS
OFFICIAL CAPACITY AS VICE PRESIDENT FOR STUDENT AFFAIRS OF THE
UNIVERSITY OF TEXAS AT ARLINGTON; JEFF SORENSON, INDIVIDUALLY AND
IN HIS OFFICIAL CAPACITY AS DIRECTOR OF STUDENT GOVERNANCE AND
ORGANIZATIONS OF THE UNIVERSITY OF TEXAS AT ARLINGTON; SERGEANT M
MCCORD, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY AS POLICE
OFFICER WITH THE POLICE DEPARTMENT OF THE UNIVERSITY OF TEXAS AT
ARLINGTON
                    Defendants - Appellees

          ---------------------------------------------
           Appeal from the United States District Court
            for the Northern District of Texas, Dallas
                         No. 3:04-CV-08-H
           --------------------------------------------

Before KING, Chief Judge, and BARKSDALE and PRADO, Circuit
Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.